Citation Nr: 1343179	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-34 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as defined by 38 C.F.R § 3.385 and tinnitus.

2.  The medical and lay evidence of record demonstrates that the Veteran's bilateral hearing loss and tinnitus are etiologically related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1113, 5107; 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  The record establishes a current disability; the Veteran was diagnosed with bilateral hearing loss in accordance with 38 C.F.R. § 3.385 and tinnitus upon VA examination in July 2010.  Service records also confirm the Veteran's active duty service as an engineman and in-service noise exposure is conceded.  Additionally, the evidence establishes a link between the Veteran's bilateral hearing loss and tinnitus and noise exposure in service.  The Veteran credibly testified in June 2013 that his tinnitus began during active duty service and the July 2010 VA examiner found that the Veteran's tinnitus was a symptom of hearing loss.  Thus, the competent medical and lay evidence demonstrates that the Veteran's hearing loss and tinnitus began during service.  All three elements of service connection are present and the claims must be granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


